DETAILED ACTION
This is a final Office action in response to the remarks filed 03/15/2022.

Status of Claims
Claims 14-25 are pending;
Claims 1-13 have been cancelled; claims 14-16, 18, 19, and 21-25 are currently amended; claims 17 and 20 were previously presented;
Claims 14-25 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.  Note that the new ground(s) of rejection is necessitated by the applicant's amendments.

Claim Objections
Claims 15 and 20 are objected to because of the following informalities:
Claim 15, line 4, "the seat" appears to be --the vehicle seat--.
Claim 20, line 2, it is not clear as to why the limitation "a second connecting element" is used when there is no "a first connecting element" in the base claim (i.e., claim 14) or in the intervening claim (i.e., claim 19).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation "a number of first rail pairs" is recited in line 3.  As best understood, a "number" generally compasses zero, one, two, and so on.  Based on the body of claim 1, the limitation "a number of first rail pairs" encompasses one first rail pair or a plurality of first rail pairs.  However, the limitation "the first rail pairs" currently recited in line 10 strictly requires a plurality of first rail pairs.   As such, it is not clear as to how many first rail pairs (i.e., one first rail pair or a plurality of first rail pairs) are exactly being recited in claim 14.  Based on the limitation "the first rail pairs" in line 10, the Examiner considers that claim 14 requires a plurality of first rail pairs.  Similar rejection and similar interpretation apply to the limitations "a number of second rail pairs… the second rail pairs" in claim 14 (lines 5 and 12).  The applicant is advised to appropriately amend claims 14-25 to clearly recite a plurality of first rail pairs and a plurality of second rail pairs.  For example, the limitation "the number of first rail pairs is" in claim 15 (line 3) should be changed to --the plurality of first rail pairs are--.  Appropriate correction is required.
Regarding claim 17, the limitation "upper rails of the number of first rail pairs" in claim 17 (line 2) is indefinite because claim 14 is currently amended to recite "the first rail pairs" in line 10.  Note that claim 14 also recites "each first rail pair comprises an upper rail" in line 3.  As such, claim 14 is currently amended to recite that each of a plurality of first rail pairs includes an upper rail, or in other words, recite a plurality of first rail pairs having upper rails.  As such, it is not clear as to how the "upper rails" of the "number of first rail pairs" in claim 17 are related to the upper rails of the "first rail pairs" in claim 14.  The applicant is advised to clearly state the relationships among all recited elements in claims 14 and 17.  For example, the limitations "wherein upper rails of the number of first rail pairs are fixed underneath to at least one lower rail of the number of second rail pairs" in claim 17 (lines 1-3) may be changed to --wherein the upper rails of the plurality of first rail pairs are fixed underneath to at least one lower rail of the lower rails of the plurality of second rail pairs-- or the like.  Similar rejection applies to the limitations in claim 18 (lines 2 and 3) and claim 19 (lines 2 and 3).  Appropriate correction is required.
Regarding claim 21, as previously mentioned on page 5 of the Office action mailed 12/24/2021, there is insufficient antecedent basis for the limitation "the number of third rail pairs" (line 2) in the claim.  Also, it is not clear as to whether "a number of third rail pairs" currently recited in line 3 is the same as or different from the "number of third rail pairs" in line 2.  Appropriate correction is required.
Regarding claim 23, it is currently recited in lines 2-6, "wherein a first linear adjustment system is provided, which comprises a number of fixed parts and a number of moving parts."  It is not clear as to how the "first linear adjustment system" in claim 23 (line 5) is related to the "number of first rail pairs" in claim 14 (line 3).  For example, does the "first linear adjustment system" in claim 23 include the "number of first rail pairs" in claim 14?  Or does the "seat adjustment mechanism" in claim 23 require the "first linear adjustment system" in claim 23 in addition to the "number of first rail pairs" in claim 14?  As best understood, the present invention as illustrated includes a first linear adjustment system comprising a plurality of first rail pairs (1), wherein each first rail pair of the plurality of first rail pairs (1) includes a lower rail (1.2) fixed to a vehicle floor and an upper rail (1.1) movably coupled to the lower rail (1.2).  In other words, the lower rails (1.2) of the plurality of first rail pairs (1) are fixed parts and the upper rails (1.1) of the plurality of first rail pairs (1) are movable parts.  The applicant is advised to clearly state the relationships among all recited elements in the claims.  Similar rejection applies to the limitations in claim 24 (lines 2-6).  Appropriate correction is required.  
Claims 15, 16, 20, 22, and 25 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-25, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Homier (US 3,405,902), in view of Yin et al. (US 9,463,717 B2), hereinafter Yin, and Beneker et al. (US 7,552,000 B2), hereinafter Beneker.
Regarding claim 14, Homier discloses a seat adjustment mechanism (10, fig 1) for a vehicle seat (100, fig 1, see annotation), comprising: a number of first rail pairs (16, 18, fig 1), wherein each first rail pair comprises an upper rail (16, fig 1) and a lower rail (18, fig 1), a height adjustment mechanism (12, fig 1), which comprises a number of second rail pairs (40, 44, 46, fig 4), is arranged between the number of first rail pairs and a seat part (110, fig 1, see annotation), wherein each second rail pair comprises an upper rail (46, fig 4) and a lower rail (40, 44, fig 4); wherein at least one first rail pair of the number of first rail pairs allows a displacement in a vehicle longitudinal direction (see Figure 1, see col 2, lines 51-53), and wherein the second rail pairs allow a displacement in a direction substantially obliquely upwards from the vehicle longitudinal direction (see Figures 1-4, see col 4, lines 36-40).

[AltContent: textbox (100 – Vehicle Seat)]
[AltContent: textbox (110 – Seat Part)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    513
    797
    media_image1.png
    Greyscale











    PNG
    media_image2.png
    492
    587
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    368
    437
    media_image3.png
    Greyscale









Homier does not disclose the seat adjustment mechanism, (1) wherein the first rail pairs allow a displacement in the vehicle longitudinal directions, (2) wherein the number of first rail pairs and the number of second rail pairs are actuatable simultaneously.
With respect to the missing limitations (1) above, Yin teaches a seat adjustment mechanism (31, 32, fig 9) for a vehicle seat (30, fig 9), comprising: a plurality of first rail pairs (31a, 31b, fig 9, see annotation), wherein the plurality of first rail pairs include a left-side first rail pair (31a, fig 9, see annotation) and a right-side first rail pair (31b, fig 9, see annotation), wherein each first rail pair comprises an upper rail (314, fig 9, see annotation) and a lower rail (311, fig 9); a height support mechanism (312, fig 9), which comprises a plurality of second rail pairs (312a, 312b, fig 9, see annotation), is arranged between the plurality of first rail pairs and a seat part (321, fig 9), wherein the plurality of second rail pairs include left-side second rails (312a, fig 9, see annotation) and right-side second rails (312b, fig 9, see annotation); wherein the plurality of first rail pairs allow a displacement in a vehicle longitudinal direction (see Figures 13-15); wherein the plurality of second rail pairs support the seat part (see Figure 9).








    PNG
    media_image4.png
    908
    630
    media_image4.png
    Greyscale




[AltContent: textbox (312b – Right-side Second Rails)]
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]


[AltContent: textbox (312a – Left-side Second Rails)][AltContent: arrow]
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: textbox (311 – Lower Rail)]
[AltContent: arrow][AltContent: textbox (312c – First Connecting Device)][AltContent: connector]
[AltContent: connector][AltContent: arrow]
[AltContent: textbox (31b – Right-side First Rail Pair)][AltContent: textbox (314 – Upper Rail)][AltContent: arrow]
[AltContent: textbox (312d – Second Connecting Device)][AltContent: textbox (31a – Left-side First Rail Pair)]


Homier and Yin are analogous art because they are at least from the same field of endeavor, i.e., seat adjustment mechanisms.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to duplicate the number of first rail pairs (Homier: 16, 18, fig 1) to have a plurality of first rail pairs (Homier: 16, 18, fig 1; Yin: 31a, 31b, fig 9, see annotation) including a left-side first rail pair (Homier: 16, 18, fig 1; Yin: 31a, fig 9, see annotation) and a right-side first rail pair (Homier: 16, 18, fig 1; Yin: 31b, fig 9, see annotation), and duplicate the number of second rail pairs (Homier: 12, fig 1) to have a plurality of second rail pairs (Homier: 12, fig 1; Yin: 312, fig 9) including left-side second rail pairs (Homier: 12, fig 1; Yin: 312a, fig 1, see annotation) and right-side second rail pairs (Homier: 12, fig 1; Yin: 312b, fig 1, see annotation), such that the first rail pairs allow a displacement in the vehicle longitudinal direction (Homier: see Figure 1, see col 2, lines 51-53), such that the second rail pairs allow a displacement in the direction substantially obliquely upwards from the vehicle longitudinal direction (Homier: see Figures 1-4, see col 4, lines 36-40), as taught by Yin.  The motivation would have been to enhance support of the seat part of the vehicle seat with a plurality of first rail pairs fixed to the vehicle floor, such that the supported load could be evenly distributed to the vehicle floor.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to the missing limitations (2) above, Beneker teaches a seat adjustment mechanism (see Figure 2) for a vehicle seat (26, fig 1), comprising: a first adjustment device (34, fig 2), wherein the first adjustment device includes a plurality of first rail pairs (38, 40, fig 2, col 2, lines 64-67) configured to be driven by a first electric motor (52a, fig 2, see annotation); a second adjustment device (42, fig 2) configured to be driven by a second electric motor (52b, fig 2, see annotation); and a third adjustment device (46 fig 2) configured to be driven by a third electric motor (52c, fig 2, see annotation); wherein the first adjustment device and the second adjustment device are actuatable simultaneously (see Figure 2, see col 6, lines 11-17).


    PNG
    media_image5.png
    549
    888
    media_image5.png
    Greyscale


[AltContent: textbox (52a – First Electric Motor)]
[AltContent: connector]



[AltContent: connector]
[AltContent: connector]
[AltContent: textbox (52c – Third Electric Motor)][AltContent: textbox (52b – Second Electric Motor)]


Beneker is analogous art because it is at least from the same field of endeavor, i.e., seat adjustment mechanisms.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a first electric motor (Beneker: 52a, fig 2, see annotation) to drive the plurality of first rail pairs (Homier: 16, 18, fig 1, as duplicated) and form the plurality of first rail pairs and the plurality of second rail pairs (Homier: 12, fig 1, as duplicated) to be actuatable simultaneously (Beneker: see Figure 2, see col 6, lines 11-17), as taught by Beneker.  The motivation would have been to simultaneously initiate multiple adjustments of the vehicle seat, such that the desired position of the vehicle seat could be achieved more quickly.  Therefore, it would have been obvious to combine Homier, Yin, and Beneker to obtain the invention as specified in claim 14.
Regarding claim 15, wherein the number of first rail pairs is arranged and actuatable substantially in the vehicle longitudinal direction for a longitudinal adjustment of the seat (Homier: see Figure 1, see col 2, lines 51-53) and the number of second rail pairs is arranged and actuatable proportionally in the vehicle longitudinal direction and proportionally in elevation for a seat-height adjustment (Homier: see Figures 1-4, see col 4, lines 36-40).
Regarding claim 16, Homier, as modified by Yin and Beneker with respect to claim 14, does not teach the seat adjustment device, further comprising a number of third rail pairs, which has substantially a same direction of action as the number of first rail pairs.
Yin teaches a seat adjustment mechanism (31, 32, fig 9) for a vehicle seat (30, fig 9), comprising: a plurality of first rail pairs (31a, 31b, fig 9, see annotation), wherein the plurality of first rail pairs include a left-side first rail pair (31a, fig 9, see annotation) and a right-side first rail pair (31b, fig 9, see annotation), wherein each first rail pair comprises an upper rail (314, fig 9, see annotation) and a lower rail (311, fig 9); a height support mechanism (312, fig 9), which comprises a plurality of second rail pairs (312a, 312b, fig 9, see annotation), is arranged between the plurality of first rail pairs and a seat part (321, fig 9), wherein the plurality of second rail pairs include left-side second rails (312a, fig 9, see annotation) and right-side second rails (312b, fig 9, see annotation); and a plurality of third rail pairs (322, fig 9), which has substantially a same direction of action as the plurality of first rail pairs (see Figures 13-15), wherein the plurality of third rails pairs are arranged between the height support mechanism and the seat part (see Figure 9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a plurality of third rail pairs (Yin: 322, fig 9) between the height adjustment mechanism (Homier: 12, fig 1, as duplicated) and the seat part (Homier: 110, fig 1, see annotation) as taught by Yin.  The motivation would have been to allow further horizontal adjustment for drivers and/or passengers who would need more moving spaces.  Therefore, it would have been obvious to combine Homier, Yin, and Beneker to obtain the invention as specified in claim 16.
Regarding claim 17, wherein upper rails (Homier: 16, fig 1, as duplicated) of the number of first rail pairs are fixed underneath to at least one lower rail (Homier: 40, 44, fig 4, as duplicated) of the number of second rail pairs.
Regarding claim 18, Homier, as modified Yin and Beneker with respect to claim 14, does not teach the seat adjustment device, wherein upper rails of the number of first rail pairs are fixed underneath to at least one lower rail of the number of second rail pairs via a first connecting element.
Yin teaches a seat adjustment mechanism (31, 32, fig 9) for a vehicle seat (30, fig 9), comprising: a plurality of first rail pairs (31a, 31b, fig 9, see annotation), wherein the plurality of first rail pairs include a left-side first rail pair (31a, fig 9, see annotation) and a right-side first rail pair (31b, fig 9, see annotation), wherein each first rail pair comprises an upper rail (314, fig 9, see annotation) and a lower rail (311, fig 9); a height support mechanism (312, fig 9), which comprises a plurality of second rail pairs (312a, 312b, fig 9, see annotation), is arranged between the plurality of first rail pairs and a seat part (321, fig 9), wherein the plurality of second rail pairs include left-side second rails (312a, fig 9, see annotation) and right-side second rails (312b, fig 9, see annotation); and a plurality of third rail pairs (322, fig 9), which has substantially a same direction of action as the plurality of first rail pairs (see Figures 13-15), wherein the plurality of third rails pairs are arranged between the height support mechanism and the seat part (see Figure 9); wherein the upper rails of the plurality of first rail pairs are fixed underneath to at least one rail of the plurality of second rail pairs via a first connecting element (312c, fig 9, see annotation, also see Figure 13, the lower peripheral connecting frame).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to fix the upper rails (Homier: 16, fig 1, as duplicated) of the plurality of first rail pairs underneath to at least one lower rail of the lower rails (Homier: 40, 44, fig 4, as duplicated) of the plurality of second rail pairs via a first connecting element (Yin: 312c, fig 9, see annotation) as taught by Yin.  The motivation would have been to enhance integrity of the seat adjustment mechanism by connecting the plurality of first rail pairs and the plurality of second rail pairs.  Therefore, it would have been obvious to combine Homier, Yin, and Beneker to obtain the invention as specified in claim 18.
Regarding claim 19, wherein an upper rail or upper rails (Homier: 46, fig 4, as duplicated) of the number of second rail pairs is/are fixed underneath to the seat part (Homier: see Figure 1).
Regarding claim 20, Homier, as modified Yin and Beneker with respect to claim 14, does not teach the seat adjustment device, wherein the fixing is achieved indirectly via a second connecting element.
Yin teaches a seat adjustment mechanism (31, 32, fig 9) for a vehicle seat (30, fig 9), comprising: a plurality of first rail pairs (31a, 31b, fig 9, see annotation), wherein the plurality of first rail pairs include a left-side first rail pair (31a, fig 9, see annotation) and a right-side first rail pair (31b, fig 9, see annotation), wherein each first rail pair comprises an upper rail (314, fig 9, see annotation) and a lower rail (311, fig 9); a height support mechanism (312, fig 9), which comprises a plurality of second rail pairs (312a, 312b, fig 9, see annotation), is arranged between the plurality of first rail pairs and a seat part (321, fig 9), wherein the plurality of second rail pairs include left-side second rails (312a, fig 9, see annotation) and right-side second rails (312b, fig 9, see annotation); and a plurality of third rail pairs (322, fig 9), which has substantially a same direction of action as the plurality of first rail pairs (see Figures 13-15), wherein the plurality of third rails pairs are arranged between the height support mechanism and the seat part (see Figure 9); wherein the rails of the plurality of second rail pairs are indirectly fixed underneath to the seat part via a second connecting element (312d, fig 9, see annotation, also see Figure 13, the upper peripheral connecting frame).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to indirectly fix the upper rails (Homier: 46, fig 4, as duplicated) of the plurality of second rail pairs underneath to the seat part (Homier: 110, fig 1, see annotation) via a second connecting element (Yin: 312d, fig 9, see annotation) as taught by Yin.  The motivation would have been to enhance integrity of the seat adjustment mechanism by connecting the plurality of second rail pairs.  Therefore, it would have been obvious to combine Homier, Yin, and Beneker to obtain the invention as specified in claim 20.
Regarding claim 21, Homier, as modified Yin and Beneker (see above discussions with respect to claim 14, 16, and 20), teaches the seat adjustment device, wherein lower rails (Yin: 322a, fig 15, see annotation, also see Figure 9) of the number of third rail pairs (Yin: 322, fig 9) are fixed to the second connecting element, and upper rails (Yin: 322b, fig 15, see annotation, also see Figure 9) of a number of third rail pairs (Yin: 322, fig 9) are firmly connected to a seat part carrier (Yin: 322c, fig 15, see annotation).
[AltContent: textbox (312d – Second Connecting Element)]
    PNG
    media_image6.png
    651
    1062
    media_image6.png
    Greyscale

[AltContent: connector]
[AltContent: connector][AltContent: textbox (322c – Seat Part Carrier)]



[AltContent: connector][AltContent: connector]


[AltContent: textbox (322b – Upper Rail)]
[AltContent: textbox (322a – Lower Rail)]

Regarding claim 22, the seat adjustment mechanism further comprising a first electric motor (Beneker: 52a, fig 2, see annotation) for driving the number of first rail pairs and/or a second electric motor (Homier: 78, fig 1) for driving the number of second rail pairs and/or a third electric motor for driving a number of third rail pairs.
Regarding claim 23, wherein a first linear adjustment system (Homier: 16, 18, fig 1, as duplicated) is provided, which comprises a number of fixed parts (Homier: 18, fig 1, as duplicated) and a number of moving parts (Homier: 16, fig 1, as duplicated).
Regarding claim 24, wherein a second linear adjustment system (Homier: 12, fig 1, as duplicated) is provided, which comprises a number of fixed parts (Homier: 40, 44, fig 4, as duplicated) and a number of moving parts (Homier: 46, fig 4, as duplicated).
Regarding claim 25, Homier, as modified by Yin and Beneker (see above discussions with respect to claims 14 and 16), teaches the seat adjustment device, wherein a third linear adjustment system (Yin: 322, fig 9) is provided, which comprises a number of fixed parts (Yin: 322a, fig 15, see annotation, also see Figure 9) and a number of moving parts (Yin: 322b, fig 15, see annotation, also see Figure 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631